UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-04049 DWS Income Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2011 ITEM 1. REPORT TO STOCKHOLDERS OCTOBER 31, 2011 Annual Report to Shareholders DWS Ultra-Short Duration Fund (formerly DWS Short Duration Fund) Contents 4 Portfolio Management Review 9 Performance Summary 12 Information About Your Fund's Expenses 14 Portfolio Summary 15 Investment Portfolio 27 Statement of Assets and Liabilities 29 Statement of Operations 30 Statement of Changes in Net Assets 31 Financial Highlights 36 Notes to Financial Statements 50 Report of Independent Registered Public Accounting Firm 51 Tax Information 52 Investment Management Agreement Approval 56 Summary of Management Fee Evaluation by Independent Fee Consultant 60 Board Members and Officers 65 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond and loan investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Floating rate loans tend to be rated below-investment grade and may be more vulnerable to economic or business changes than issuers with investment-grade credit. Investments in lower-quality and non-rated securities present greater risk of loss than investments in higher-quality securities. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. In the current market environment, mortgage backed securities are experiencing increased volatility. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review Overview of Market and Fund Performance Performance is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The fund's Class A shares produced a total return of -1.36% for the 12 months ended October 31, 2011. Effective April 15, 2011, the fund changed its name, investment objective and investment policies, and in doing so, adopted a new benchmark. The fund's former benchmark, the Barclays Capital 1-3 Year Government/Credit Index, produced a total return of 1.21% for the one-year period.1 The fund's new benchmark, the Barclays Capital Corporate 1-Year Duration Index, produced a total return of 0.94% for the same period.2 The U.S. Federal Reserve Board (the Fed) left its benchmark short-term interest rate at essentially zero during the 12 months, maintaining a target range of between 0% and 0.25%. In addition, the Fed in November 2010 initiated a second round of bond purchases designed to keep market interest rates low. The market had been anticipating this type of action for some time, however, and bonds actually traded down and rates rose once details of the program were confirmed. In addition, economic data appeared to show signs of strengthening as 2010 drew to a close. The result was a significant rise in overall interest rates from historically low levels. However, the upward trend with interest rates began to slow and eventually reverse as 2011 progressed, as the markets attempted to digest unsettling news, including political unrest in the Middle East and an earthquake and tsunami in Japan. Despite accommodative monetary policy, weakness in employment and housing increasingly raised concerns over the possibility of a dip into a second U.S. recession. In addition, heading into the summer, the threat of a default by Greece on its sovereign debt began to loom over the global credit markets.3 Adding to the uncertain backdrop, the U.S. Congress engaged in a fractious debate over raising the government debt ceiling. The issue was resolved in early August 2011 avoiding any technical default on U.S. debt. However, the inability to make progress on longer-term reforms necessary to address the structural gap between revenues and expenditures was disheartening to markets and led Standard and Poor's® to lower the U.S. debt rating.4 Soon after, the Fed announced its intention to leave short-term rates at zero through mid-2013, reflecting heightened concern over growth prospects. The unsettled backdrop led to a sharp decline in market interest rates in August and September of 2011. In addition, in a counterintuitive development, investors took the U.S. credit rating downgrade as a sign of an overall deterioration in conditions and retreated to the perceived safety of U.S. Treasury securities. This flight to safety led to a significant widening of credit spreads — the incremental yield provided by lower-rated debt instruments versus U.S. Treasury securities.5 As the fiscal period concluded, all eyes were on Europe as leaders attempted to put together a package that would avert a default by Greece and forestall a series of events with the potential to severely impact the global financial system and global growth prospects. For the full 12 months ended October 31, 2011, interest rates fell along the entire Treasury yield curve and ended at extraordinarily low levels.6 To illustrate, the two-year yield went from 0.34% to 0.25%, the five-year from 1.17% to 0.99%, the 10-year from 2.63% to 2.17% and the 30-year from 3.99% to 3.16%. Positive Contributors to Performance The most notable contributor to performance occurred during the first half of the period ended October 31, 2011, where the fund's focus on investment-grade corporate bonds and other spread sectors added to relative return as credit-oriented assets benefited from signs the economy was pulling out of the post-financial-crisis slump.7 Negative Contributors to Performance In August and September 2011, as concerns over global growth and European debt emerged and investors turned to the perceived safety of U.S. Treasury securities, performance lagged in sectors that traded at a yield spread versus U.S. Treasuries. The fund's focus on spread sectors in the second half of the period ended October 31, 2011, became a detractor to overall fund performance for the entire 12-month period as a result. Among sectors that trade at a yield spread versus U.S. Treasuries, our exposures to lower-rated areas of the market, in particular leveraged loans and high-yield corporate debt, created the biggest drag on returns in an environment of widening credit spreads.8 In addition, within investment-grade corporate bonds, our overweight exposure to financial issues hurt relative performance as the sector was impacted by speculation on the potential impact default by Greece could have on banks worldwide.9,10 Since April 2011, we have used derivative positions to maintain overall portfolio duration at zero to provide less sensitivity to changes in interest rates. In an environment of falling interest rates and rising bond prices, this also constrained returns versus the benchmark.11 Outlook and Positioning To better position the fund for a rising interest rate environment, slight changes were made to the fund's investment strategy in April 2011. These changes included shortening the fund's average portfolio duration target, and increasing the fund's flexibility to invest in floating-rate loans and other below-investment-grade securities. As of October 31, 2011, the bulk of the portfolio was allocated as follows: 38% to investment-grade corporate bonds, 10% to agency- and government-backed securities, 10% to commercial mortgage-backed securities (CMBS), 9% to residential mortgage-backed securities and 22% to leveraged loans.12 Through the use of derivative positions, we are hedging the fund's interest rate exposure to keep overall portfolio duration at 0 years versus 0.9 years for the Barclays Capital Corporate 1-Year Duration Index.13 We continue to view credit-oriented sectors, including financials within corporates, as attractive on a relative basis. We believe corporate fundamentals are strong, as reflected in low leverage and significant cash on balance sheets. In addition, interest rates are low and debt markets are liquid, easing corporate refinancings. However, we believe the timetable for resolving the debt issues in Europe is likely to be protracted and that credit markets are likely to be jittery along the way as a result. In addition, as developed market governments wrestle with balancing budgets, we believe there is risk of a global recession. As a result, we have increased the emphasis on quality and liquidity within the portfolio, while maintaining a focus toward credit sectors. Investment Advisor Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS Ultra-Short Duration Fund. DIMA and its predecessors have more than 80 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution engaged in a wide variety of financial services, including investment management, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name in the U.S. for the asset management activities of Deutsche Bank AG and DIMA. As such, DWS is committed to delivering the investing expertise, insight and resources of this global investment platform to American investors. Portfolio Management Team William Chepolis, CFA Gary Russell, CFA Eric S. Meyer, CFA John D. Ryan Ohn Choe, CFA Darwei Kung Portfolio Managers The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. 1The Barclays Capital 1-3 Year Government/Credit Indextracks the performance of U.S. government agency and Treasury securities, as well as investment-grade corporate debt securities, with maturities of one to three years. 2 The Barclays Capital Corporate 1-Year Duration Index tracks the performance of the short-term U.S. corporate bond market. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. 3"Sovereign debt" refers to government bonds issued in a foreign currency. 4Credit quality measures a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations, such as AAA, AA and so forth. The lower the rating, the higher the probability of default. Credit quality does not remove market risk and is subject to change. 5"Credit spread" refers to the excess yield various bond sectors offer over financial instruments with similar maturities. When spreads widen, yield differences are increasing between bonds in the two sectors being compared. When spreads narrow, the opposite is true. 6The yield curve is a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. 7Spread sectors include all non-U.S. Treasury investment-grade sectors, including federal agency securities, corporate bonds, asset-backed securities, mortgage-backed securities and commercial-mortgage-backed securities. 8 "Leveraged loans" refers to loans extended to companies already having a considerable amount of debt. 9"Overweight" means the fund holds a higher weighting in a given sector or security than the benchmark. "Underweight" means the fund holds a lower weighting. 10 Default is the failure to pay interest or principal on debt securities when they are due. 11Duration — a measure of bond price volatility. Duration can be defined as the approximate percentage change in price for a 100-basis-point (one single percentage point) change in market interest rate levels. A duration of 5, for example, means that the price of a bond should rise by approximately 5% for a one-percentage-point drop in interest rates, and fall by 5% for a one-percentage-point rise in interest rates. 12Commercial mortgage-backed securities (CMBS) are backed by loans on commercial real estate properties. ABS are backed by home equity loans, credit card receivables, auto loans and other consumer loans. 13A derivative is a financial instrument that derives its value from another security or index. Performance Summary October 31, 2011 Average Annual Total Returns as of 10/31/11 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A -1.36% 3.20% 1.70% 2.42% Class B -2.09% 2.43% 0.93% 1.70% Class C -2.08% 2.44% 0.94% 1.69% Adjusted for the Maximum Sales Charge Class A (max 2.75% load) -4.07% 2.24% 1.14% 2.14% Class B (max 4.00% CDSC) -4.95% 1.80% 0.76% 1.70% Class C (max 1.00% CDSC) -2.08% 2.44% 0.94% 1.69% No Sales Charges Class S -1.09% 3.50% 1.98% 2.52% Institutional Class -1.09% 3.46% 1.95% 2.59% Barclays Capital Corporate 1-Year Duration Index+ 0.94% 3.30% 3.13% 3.11% Barclays Capital 1-3 Year Government/Credit Index++ 1.21% 3.56% 4.11% 3.60% Prior to April 15, 2011 this fund was known as DWS Short Duration Fund. The Fund's investment objective also changed at this time. All returns prior to April 15, 2011 were achieved under the previous objective and strategy. Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated April 15, 2011 are 1.08%, 1.89%, 1.80%, 0.79% and 0.76% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class A, B and C shares for the period prior to their inception on February 28, 2003 and for Class S shares for the period prior to its inception on February 1, 2005 are derived from the historical performance of Institutional Class shares of DWS Ultra-Short Duration Fund during such periods and have been adjusted to reflect the higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Ultra-Short Duration Fund — Class A [] Barclays Capital Corporate 1-Year Duration Index+ [] Barclays Capital 1-3 Year Government/Credit Index++ Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. + The Barclays Capital Corporate 1-Year Duration Index is an unmanaged index designed to measure the performance of the short-term U.S. corporate bond market. The index includes publicly issued U.S. dollar-denominated corporate issues that have a remaining maturity of 1 year or less, are rated investment grade (must be Baa3/BBB- or higher using the middle rating of Moody's Investors Service, Inc., Standard & Poor's and Fitch Ratings), and have $250 million or more of outstanding face value. ++The Barclays Capital 1-3 Year Government /Credit Index is an unmanaged index consisting of all U.S. government agency and Treasury securities, as well as all investment-grade corporate debt securities with maturities of one to three years. On April 15, 2011, the Barclays Capital Corporate 1-Year Duration Index replaced the Barclays Capital 1-3 Year Government/Credit Index as the Fund's benchmark index because the Advisor believes that it more accurately reflects the Fund's current investment strategy. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 10/31/11 $ 10/31/10 $ Distribution Information: Twelve Months as of 10/31/11: Income Dividends $ Return of Capital $ October Income Dividend $ SEC 30-day Yield as of 10/31/11+++ % Current Annualized Distribution Rate as of 10/31/11+++ % +++ The SEC yield is net investment income per share earned over the month ended October 31, 2011, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yields would have been 2.68%, 3.33%, 3.33%, 4.33% and 4.34% for Class A, B, C, S and Institutional Class shares, respectively, had certain expenses not been reduced. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on October 31, 2011. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rates would have been 2.84%, 3.33%, 3.35%, 4.37% and 4.39% for Class A, B, C, S and Institutional Class shares, respectively, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed, and will fluctuate. Morningstar Rankings — Ultrashort Bond Funds Category as of 10/31/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 93 of 96 96 3-Year 30 of 85 35 5-Year 55 of 79 69 Class B 1-Year 96 of 96 3-Year 43 of 85 50 5-Year 66 of 79 83 Class C 1-Year 95 of 96 98 3-Year 42 of 85 49 5-Year 65 of 79 82 Class S 1-Year 90 of 96 93 3-Year 17 of 85 19 5-Year 46 of 79 58 Institutional Class 1-Year 91 of 96 94 3-Year 18 of 85 21 5-Year 47 of 79 59 10-Year 13 of 47 26 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads) and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, the Fund limited these expenses; had it not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (May 1, 2011 to October 31, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended October 31, 2011 Actual Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 5/1/11 $ Ending Account Value 10/31/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 5/1/11 $ Ending Account Value 10/31/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Class S Institutional Class DWS Ultra-Short Duration Fund .76% 1.52% 1.52% .52% .52% For more information, please refer to the Fund's prospectus. Portfolio Summary Asset Allocation (As a % of Investment Portfolio) 10/31/11 10/31/10 Corporate Bonds 38% 57% Loan Participations and Assignments 22% 1% Commercial Mortgage-Backed Securities 10% 11% Government & Agency Obligations 10% 16% Collateralized Mortgage Obligations 8% 6% Cash Equivalents 6% 2% Asset-Backed 3% 5% Municipal Bonds & Notes 2% 0% Mortgage-Backed Securities Pass-Throughs 1% 2% 100% 100% Quality (Excludes Cash Equivalents) 10/31/11 10/31/10 AAA 13% 30% AA 17% 10% A 13% 22% BBB 25% 30% BB 12% 3% B 12% 1% Below B 2% 1% Not Rated 6% 3% 100% 100% Interest Rate Sensitivity 10/31/11 10/31/10 Effective Maturity 3.0 years 3.1 years Effective Duration 0.0 years 1.7 years The quality ratings represent the lower of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings. The ratings of Moody's and S&P represent their opinions as to the quality of the securities they rate. Ratings are relative and subjective and are not absolute standards of quality. The Fund's credit quality does not remove market risk and is subject to change. Effective maturity is the weighted average of the bonds held by the Fund taking into consideration any available maturity shortening features. Effective duration is an approximate measure of the Fund's sensitivity to interest rate changes taking into consideration any maturity shortening features. Asset allocation and interest rate sensitivity are subject to change. For more complete details about the Fund's investment portfolio, see page 14. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. This form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of October 31, 2011 Principal Amount ($) Value ($) Corporate Bonds 38.6% Consumer Discretionary 3.3% AutoZone, Inc., 5.75%, 1/15/2015 DISH DBS Corp., 7.125%, 2/1/2016 Fortune Brands, Inc., 6.375%, 6/15/2014 JC Penney Corp., Inc., 9.0%, 8/1/2012 News America, Inc., 7.6%, 10/11/2015 Sirius XM Radio, Inc., 144A, 8.75%, 4/1/2015 Wyndham Worldwide Corp., 6.0%, 12/1/2016 Energy 4.1% Anadarko Petroleum Corp., 5.95%, 9/15/2016 Forest Oil Corp., 8.5%, 2/15/2014 IPIC GMTN Ltd., 144A, 3.75%, 3/1/2017 KazMunayGaz National Co., 144A, 11.75%, 1/23/2015 Kinder Morgan Energy Partners LP, 5.625%, 2/15/2015 Noble Holding International Ltd., 3.45%, 8/1/2015 Quicksilver Resources, Inc., 8.25%, 8/1/2015 Transocean, Inc., 4.95%, 11/15/2015 Financials 21.6% Abbey National Treasury Services PLC, 144A, 3.875%, 11/10/2014 AEGON NV, 4.625%, 12/1/2015 AIG-FP Matched Funding, Series 2005-28, 4.43%, 3/4/2015 Alfa MTN Issuance Ltd., 8.0%, 3/18/2015 Ally Financial, Inc., 8.3%, 2/12/2015 American International Group, Inc., 4.25%, 9/15/2014 Anglo American Capital PLC, 144A, 9.375%, 4/8/2014 Bank of America Corp., Series L, 1.848%*, 1/30/2014 Barclays Bank PLC: 144A, 2.5%, 9/21/2015 Series 1, 5.0%, 9/22/2016 6.275%*, 11/10/2025 BBVA Bancomer SA, 144A, 4.5%, 3/10/2016 BBVA U.S. Senior SAU, 3.25%, 5/16/2014 BNP Paribas, 144A, 4.8%, 6/24/2015 Calpine Construction Finance Co., LP, 144A, 8.0%, 6/1/2016 Capital One Financial Corp., 3.15%, 7/15/2016 Citigroup, Inc.: 4.75%, 5/19/2015 6.375%, 8/12/2014 CNA Financial Corp., 6.5%, 8/15/2016 Daimler Finance North America LLC, 6.5%, 11/15/2013 E*TRADE Financial Corp., 7.875%, 12/1/2015 FUEL Trust, 144A, 3.984%, 6/15/2016 General Electric Capital Corp., 5.0%, 5/15/2016 GTP Acquisition Partners I LLC, "C", 144A, 4.347%, 6/15/2016 Hartford Financial Services Group, Inc., 4.0%, 3/30/2015 Hospitality Properties Trust, (REIT), 7.875%, 8/15/2014 Host Hotels & Resorts LP, (REIT), 6.875%, 11/1/2014 Iberdrola Finance Ireland Ltd., 144A, 3.8%, 9/11/2014 ING Bank NV, 144A, 1.397%*, 3/15/2013 Intesa Sanpaolo SpA, 144A, 2.708%*, 2/24/2014 KeyCorp, Series H, 6.5%, 5/14/2013 Lincoln National Corp., 4.3%, 6/15/2015 Lloyds TSB Bank PLC, 144A, 4.375%, 1/12/2015 Lukoil International Finance BV, 144A, 6.375%, 11/5/2014 Merrill Lynch & Co., Inc., Series B, 5.3%, 9/30/2015 Morgan Stanley: 2.875%, 7/28/2014 6.0%, 5/13/2014 National Agricultural Cooperative Federation, 144A, 4.25%, 1/28/2016 Nomura Holdings, Inc., 5.0%, 3/4/2015 PC Financial Partnership, 5.0%, 11/15/2014 Principal Financial Group, Inc., 7.875%, 5/15/2014 Prudential Financial, Inc., 6.2%, 1/15/2015 RCI Banque SA, 144A, 4.6%, 4/12/2016 Royal Bank of Scotland PLC, 144A, 4.875%, 8/25/2014 Santander U.S. Debt SA Unipersonal, 144A, 2.485%, 1/18/2013 Societe Generale, 144A, 3.1%, 9/14/2015 SunTrust Banks, Inc., 3.5%, 1/20/2017 Telecom Italia Capital SA: 4.95%, 9/30/2014 6.175%, 6/18/2014 The Goldman Sachs Group, Inc.: 5.125%, 1/15/2015 6.0%, 5/1/2014 TNK-BP Finance SA, 144A, 6.25%, 2/2/2015 Ventas Realty LP, (REIT), 3.125%, 11/30/2015 Virgin Media Finance PLC, Series 1, 9.5%, 8/15/2016 Woori Bank, 144A, 4.5%, 10/7/2015 Health Care 0.4% Life Technologies Corp., 4.4%, 3/1/2015 Watson Pharmaceuticals, Inc., 5.0%, 8/15/2014 Industrials 1.2% ARAMARK Corp., 8.5%, 2/1/2015 BAE Systems Holdings, Inc., 144A, 4.95%, 6/1/2014 Information Technology 1.0% Motorola Solutions, Inc., 5.375%, 11/15/2012 Xerox Corp., 6.4%, 3/15/2016 Materials 0.2% Airgas, Inc., 2.95%, 6/15/2016 Telecommunication Services 4.9% American Tower Corp., 4.625%, 4/1/2015 CC Holdings GS V, LLC, 144A, 7.75%, 5/1/2017 Crown Castle Towers LLC, 144A, 3.214%, 8/15/2015 Digicel Ltd., 144A, 12.0%, 4/1/2014 Frontier Communications Corp., 6.625%, 3/15/2015 Nextel Communications, Inc., Series C, 5.95%, 3/15/2014 Qwest Corp.: 7.5%, 10/1/2014 7.625%, 6/15/2015 Telefonica Emisiones SAU, 6.421%, 6/20/2016 Utilities 1.9% Ameren Corp., 8.875%, 5/15/2014 Centrais Eletricas Brasileiras SA, 144A, 7.75%, 11/30/2015 FirstEnergy Solutions Corp., 4.8%, 2/15/2015 Majapahit Holding BV, 144A, 7.75%, 10/17/2016 Ras Laffan Liquefied Natural Gas Co., Ltd. III, 144A, 5.5%, 9/30/2014 Total Corporate Bonds (Cost $58,815,997) Mortgage-Backed Securities Pass-Throughs 1.4% Federal Home Loan Mortgage Corp., 7.0%, 3/1/2013 Federal National Mortgage Association: 4.5%, 4/1/2023 5.143%*, 9/1/2038 7.0%, 4/1/2038 Government National Mortgage Association: 6.5%, with various maturities from 8/20/2034 until 2/20/2039 7.0%, 6/20/2038 Total Mortgage-Backed Securities Pass-Throughs (Cost $2,109,799) Asset-Backed 2.8% Automobile Receivables 0.8% Americredit Automobile Receivables Trust, "D", Series 2011-1, 4.26%, 2/8/2017 CPS Auto Trust, "A4", Series 2007-B, 144A, 5.6%, 1/15/2014 Credit Card Receivables 0.4% Citibank Omni Master Trust: "A17", Series 2009-A17, 144A, 4.9%, 11/15/2018 "A13", Series 2009-A13, 144A, 5.35%, 8/15/2018 Home Equity Loans 0.8% Credit-Based Asset Servicing and Securitization LLC, "A2A", Series 2007-CB2, 5.864%*, 2/25/2037 PennyMac Loan Trust, "A", Series 2010-NPL1, 144A, 4.25%*, 5/25/2050 Renaissance Home Equity Loan Trust: "AF3", Series 2005-2, 4.499%, 8/25/2035 "AF1", Series 2006-4, 5.545%, 1/25/2037 "AF2", Series 2006-3, 5.58%, 11/25/2036 "AF1", Series 2007-2, 5.893%, 6/25/2037 Residential Funding Mortgage Securities II, Inc., "A7", Series 2001-HI4, 7.24%, 10/25/2026 Southern Pacific Secured Assets Corp., "A8", Series 1998-2, 6.37%, 7/25/2029 Structured Asset Securities Corp., "1A2B", Series 2005-7XS, 5.27%, 4/25/2035 Manufactured Housing Receivables 0.8% Green Tree Financial Corp., "A5", Series 1994-2, 8.3%, 5/15/2019 Mid-State Trust, "A", Series 4, 8.33%, 4/1/2030 Total Asset-Backed (Cost $4,728,821) Commercial Mortgage-Backed Securities 10.2% Banc of America Commercial Mortgage, Inc., "AM", Series 2006-3, 5.877%*, 7/10/2044 Bear Stearns Commercial Mortgage Securities: "A3", Series 2005-PWR7, 5.116%, 2/11/2041 "A4", Series 2005-PW10, 5.405%, 12/11/2040 CS First Boston Mortgage Securities Corp.: "A6", Series 2004-C4, 4.691%, 10/15/2039 "A4", Series 2005-C1, 5.014%, 2/15/2038 "H", Series 2002-CKP1, 144A, 7.218%*, 12/15/2035 GE Capital Commercial Mortgage Corp., "A4", Series 2004-C3, 5.189%, 7/10/2039 Greenwich Capital Commercial Funding Corp.: "A2", Series 2005-GG5, 5.117%, 4/10/2037 "A2", Series 2007-GG9, 5.381%, 3/10/2039 "AAB", Series 2007-GG9, 5.441%, 3/10/2039 JPMorgan Chase Commercial Mortgage Securities Corp.: "A2", Series 2005-LDP1, 4.625%, 3/15/2046 "A4B", Series 2005-LDP3, 4.996%, 8/15/2042 "AM", Series 2005-LDP4, 4.999%, 10/15/2042 "A4", Series 2006-CB14, 5.481%, 12/12/2044 "AM", Series 2006-CB16, 5.593%, 5/12/2045 "A4", Series 2006-LDP7, 5.878%*, 4/15/2045 LB-UBS Commercial Mortgage Trust: "A2", Series 2003-C7, 4.064%, 9/15/2027 "A3", Series 2002-C4, 4.071%, 9/15/2026 "A4", Series 2005-C5, 4.954%, 9/15/2030 "AM", Series 2005-C5, 5.017%, 9/15/2040 Merrill Lynch Mortgage Trust, "A5", Series 2004-BPC1, 4.855%, 10/12/2041 Morgan Stanley Capital I: "A4B", Series 2005-IQ10, 5.284%, 9/15/2042 "A2", Series 2007-HQ11, 5.359%, 2/12/2044 Wachovia Bank Commercial Mortgage Trust: "A2", Series 2005-C17, 4.782%, 3/15/2042 "A4", Series 2005-C22, 5.269%*, 12/15/2044 Total Commercial Mortgage-Backed Securities (Cost $15,461,085) Collateralized Mortgage Obligations 8.1% American Home Mortgage Assets, "A5", Series 2007-4, 0.435%*, 8/25/2037 Banc of America Mortgage Securities, Inc.: "1A10", Series 2005-4, 5.25%, 5/25/2035 "1A1", Series 2005-11, 5.75%, 12/25/2035 Citicorp Mortgage Securities, Inc.: "1A6", Series 2004-6, 5.5%, 9/25/2034 "1A1", Series 2005-7, 5.5%, 10/25/2035 "1A2", Series 2006-5, 6.0%, 10/25/2036 Countrywide Alternative Loan Trust: "3A3", Series 2005-20CB, 5.5%, 7/25/2035 "A4", Series 2002-11, 6.25%, 10/25/2032 Countrywide Home Loans, "5A1", Series 2005-HY10, 5.319%*, 2/20/2036 Credit Suisse Mortgage Capital Certificates, "A1", Series 2011-7R, 144A, 1.495%*, 8/28/2047 FDIC Structured Sale Guaranteed Notes, "1A", Series 2010-S1, 144A, 0.796%*, 2/25/2048 Federal Home Loan Mortgage Corp.: "AI", Series 3900, Interest Only, 3.5%, 7/15/2013 "IA", Series 3800, Interest Only, 3.5%, 12/15/2022 "DI", Series 3710, Interest Only, 4.0%, 1/15/2024 "NI", Series 3796, Interest Only, 4.0%, 2/15/2025 "MI", Series 3826, Interest Only, 4.5%, 7/15/2018 "QP", Series 3149, 5.0%, 10/15/2031 "PI", Series 3561, Interest Only, 5.0%, 12/15/2031 "AB", Series 3197, 5.5%, 8/15/2013 "LA", Series 1343, 8.0%, 8/15/2022 "PK", Series 1751, 8.0%, 9/15/2024 Federal National Mortgage Association: "21", Series 343, Interest Only, 4.0%, 9/1/2018 "CI", Series 2010-112, Interest Only, 4.0%, 12/25/2023 "EI", Series 2010-41, Interest Only, 4.0%, 3/25/2024 "BI", Series 2011-42, Interest Only, 4.0%, 8/25/2025 "AI", Series 2011-24, Interest Only, 4.5%, 8/25/2024 "27", Series 351, Interest Only, 5.0%, 4/1/2019 "SA", Series 2003-30, Interest Only, 7.405%**, 10/25/2017 "MS", Series 2007-97, 14.218%*, 12/25/2031 Government National Mortgage Association: "CI", Series 2009-29, Interest Only, 4.5%, 4/20/2034 "IM", Series 2010-23, Interest Only, 4.5%, 2/20/2038 "YI", Series 2009-118, Interest Only, 4.5%, 5/20/2038 "IP", Series 2009-118, Interest Only, 6.5%, 12/16/2039 GSR Mortgage Loan Trust, "2A2", Series 2006-AR1, 2.778%*, 1/25/2036 JPMorgan Mortgage Trust, "3A2", Series 2005-A5, 5.3%*, 8/25/2035 Lehman Mortgage Trust, "2A2", Series 2006-2, 5.75%, 4/25/2036 MLCC Mortgage Investors, Inc., "1A", Series 2004-1, 1.961%*, 12/25/2034 Residential Accredit Loans, Inc.: "NB4", Series 2003-QS19, 4.75%, 10/25/2033 "A6", Series 2002-QS19, 5.125%, 12/25/2032 Residential Asset Mortgage Products, Inc., "A4", Series 2004-SL4, 7.0%, 7/25/2032 Thornburg Mortgage Securities Trust, "4A3", Series 2007-3, 0.445%*, 6/25/2047 Vericrest Opportunity Loan Transferee, "A1", Series 2011-NL1A, 144A, 5.926%, 12/26/2050 Washington Mutual Mortgage Pass-Through Certificates Trust, "A5", Series 2005-AR5, 2.577%*, 5/25/2035 Waterfall Victoria Mortgage Trust, "A", Series 2010-1, 144A, 5.0%, 10/20/2056 Wells Fargo Mortgage Backed Securities Trust: "1A1", Series 2005-9, 4.75%, 10/25/2035 "2A6", Series 2005-11, 5.5%, 11/25/2035 Total Collateralized Mortgage Obligations (Cost $13,311,794) Government & Agency Obligations 10.1% Other Government Related (a) 2.3% BRFkredit AS, 144A, 2.05%, 4/15/2013 Dexia Credit Local, 144A, 2.75%, 1/10/2014 Eksportfinans ASA, 3.0%, 11/17/2014 Governor & Co. of the Bank of Ireland, 144A, 2.75%, 3/2/2012 Qatari Diar Finance QSC, 144A, 3.5%, 7/21/2015 Sovereign Bonds 3.3% Kommunalbanken AS, 144A, 2.75%, 5/5/2015 Korea Housing Finance Corp., 144A, 4.125%, 12/15/2015 Republic of Italy, 2.125%, 10/5/2012 Republic of Lithuania, 144A, 6.75%, 1/15/2015 Republic of Poland, 3.875%, 7/16/2015 Republic of Venezuela, 8.5%, 10/8/2014 Russian Foreign Bond, 144A, 3.625%, 4/29/2015 Ukraine Government, 144A, 6.875%, 9/23/2015 U.S. Treasury Obligations 4.5% U.S. Treasury Bill, 0.045%***, 3/8/2012 (b) U.S. Treasury Notes: 0.75%, 6/15/2014 (c) 1.0%, 8/31/2016 1.25%, 8/31/2015 1.5%, 7/31/2016 Total Government & Agency Obligations (Cost $15,470,268) Loan Participations and Assignments 21.8% Senior Loans* 19.7% Academy Ltd., Term Loan, 6.0%, 8/3/2018 Advantage Sales & Marketing, Inc., Second Lien Term Loan, 9.25%, 6/17/2018 Alkermes, Inc., Term Loan B, 6.75%, 9/16/2017 API Technologies Corp., Term Loan B, 7.75%, 6/1/2016 Aspect Software, Inc., Term Loan B, 6.25%, 5/6/2016 Asurion Corp., First Lien Term Loan, 5.5%, 5/24/2018 AWAS Finance Luxembourg SARL, Term Loan B, 5.25%, 6/10/2016 Bass Pro Group LLC, Term Loan, 5.25%, 6/13/2017 Bombardier Recreational Products, Inc., Term Loan, 2.89%, 6/28/2013 Chrysler Group LLC, Term Loan, 6.0%, 5/24/2017 Clear Channel Communication, Inc., Term Loan B, 3.896%, 1/28/2016 ClientLogic Corp., Term Loan, 7.138%, 1/30/2017 CNO Financial Group, Inc., Term Loan B, 6.25%, 9/30/2016 Cumulus Media, Inc., Term Loan, 5.75%, 9/17/2018 DG FastChannel, Inc., Term Loan B, 5.75%, 7/26/2018 Evergreen Tank Solutions, Inc., Second Lien Term Loan, 4.025%, 4/4/2014 Exopack LLC, Term Loan, 6.5%, 5/26/2017 First Data Corp., Term Loan B, 4.245%, 3/24/2018 Frac Tech International LLC, Term Loan B, 6.25%, 5/6/2016 Gymboree Corp., Term Loan, 5.0%, 2/23/2018 Hercules Offshore LLC, Term Loan B, 7.5%, 7/11/2013 IMG Worldwide, Inc., Term Loan B, 5.5%, 6/16/2016 iPayment, Inc., Term Loan B, 5.75%, 5/8/2017 Istar Financial, Inc., Term Loan A1, 5.0%, 6/28/2013 Luxlas Fund LP, Term Loan B, 6.5%, 8/12/2017 Merrill Communications LLC: Term Loan, 7.5%, 12/24/2012 Second Lien Term Loan, 11.75%, 11/15/2013 Neiman Marcus Group, Inc., Term Loan, 5.25%, 5/16/2018 Reynolds Group Holdings, Inc., Term Loan B, 6.5%, 2/9/2018 San Juan Cable Holdings LLC, Term Loan B, 6.0%, 6/9/2017 Securus Technologies Holdings, Inc., Term Loan, 5.25%, 5/31/2017 Springs Windows Fashions LLC, Term Loan B, 6.0%, 5/31/2017 Star West Generation LLC, Term Loan B, 6.0%, 5/14/2018 Terex Corp., Term Loan B, 5.5%, 4/28/2017 Terra-Gen Power LLC, Term Loan B, 6.5%, 6/20/2018 Toys "R" Us-Delaware, Inc., Term Loan, 6.0%, 9/1/2016 U.S. Foodservice, Inc., Term Loan B, 5.75%, 3/31/2017 Western Refining, Inc., Term Loan B, 7.5%, 3/15/2017 Wm. Bolthouse Farms, Inc., Second Lien Term Loan, 9.5%, 8/11/2016 Sovereign Loans 2.1% Bank of Moscow, 144A, 6.699%, 3/11/2015 Gazprom, 144A, 8.125%, 7/31/2014 Russian Agricultural Bank OJSC, Series 1, 144A, 7.175%, 5/16/2013 Vimpel Communications, 144A, 6.493%, 2/2/2016 Total Loan Participations and Assignments (Cost $33,938,476) Municipal Bonds and Notes 1.8% California, State General Obligation, Series 3, 5.65%, Mandatory Put 4/1/2013 @ 100, 4/1/2039 (d) Georgia, State General Obligation, Series E-2, 4.0%, 9/1/2013 Illinois, State General Obligation, 3.321%, 1/1/2013 (d) Massachusetts, State School Building Authority Sales Tax Revenue, Series A, 4.0%, 5/15/2014 New Jersey, Economic Development Authority Revenue, School Facilities, Series F, Prerefunded 6/15/2013 @ 100, 5.25%, 6/15/2022, INS: FGIC New York, State Local Government Assistance Corp., Series A, 5.0%, 4/1/2014 New York, Tobacco Settlement Financing Corp., Series B, 5.0%, 6/1/2014 Sumner County, TN, General Obligation, 5.0%, 6/1/2014 Texas, State Public Finance Authority Revenue, Series A, 5.0%, 7/1/2014 Virginia, State Public School Financing Authority, 1997 Resolution, Series B, 5.0%, 8/1/2014 Washington, Motor Vehicle Fuel Tax, Series B-1, 4.0%, 8/1/2014 Washington, University Revenues, Series A, 5.0%, 4/1/2014 Total Municipal Bonds and Notes (Cost $2,725,974) Shares Value ($) Cash Equivalents 6.1% Central Cash Management Fund, 0.11% (e) (Cost $9,372,539) % of Net Assets Value ($) Total Investment Portfolio (Cost $155,934,753)+ Other Assets and Liabilities, Net ) ) Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of October 31, 2011. ** These securities are shown at their current rate as of October 31, 2011. *** Annualized yield at time of purchase; not a coupon rate. +The cost for federal income tax purposes was $155,934,753. At October 31, 2011, net unrealized depreciation for all securities based on tax cost was $821,138. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $2,125,052 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $2,946,190. (a) Government-backed debt issued by financial companies or government sponsored enterprises. (b) At October 31, 2011, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (c) At October 31, 2011, this security has been pledged, in whole or in part, as collateral for open swap contracts. (d) Taxable issue. (e) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. FDIC: Federal Deposit Insurance Corp. FGIC: Financial Guaranty Insurance Co. INS: Insured Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. REIT: Real Estate Investment Trust Included in the portfolio are investments in mortgage or asset-backed securities which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Government National Mortgage Association issues which have similar coupon rates have been aggregated for presentation purposes in this investment portfolio. At October 31, 2011, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) 5-Year U.S. Treasury Note USD 12/30/2011 83 At October 31, 2011, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) 2-Year U.S. Treasury Note USD 12/30/2011 55 ) Currency Abbreviation USD United States Dollar At October 31, 2011, open credit default swap contracts sold were as follows: Effective/ Expiration Date Notional Amount ($) (f) Fixed Cash Flows Received Underlying Debt Obligation/ Quality Rating (g) Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation/ (Depreciation) ($) 12/20/2010 3/20/2016 1 % Freeport-McMoRan Copper & Gold, Inc., 8.375%, 4/1/2017, BBB- ) ) ) 6/22/2009 9/20/2014 2 % MetLife, Inc., 5.0%, 6/15/2015, A- ) Total net unrealized appreciation (f) The maximum potential amount of future undiscounted payments that the Fund could be required to make under a credit default swap contract would be the notional amount of the contract. These potential amounts would be partially offset by any recovery values of the referenced debt obligation or net amounts received from the settlement of buy protection credit default swap contracts entered into by the Fund for the same referenced debt obligation. (g) The quality ratings represent the lower of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings and are unaudited. At October 31, 2011, open interest rate swap contracts were as follows: Effective/ Expiration Date Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation/ (Depreciation) ($) 9/24/2012 9/24/2013 3 Fixed — 0.49% Floating — LIBOR ) 9/24/2012 9/24/2013 4 Fixed — 0.49% Floating — LIBOR ) 9/24/2012 9/26/2016 3 Fixed — 1.325% Floating — LIBOR — 9/24/2012 9/26/2012 4 Fixed — 1.325% Floating — LIBOR 10/28/2010 10/28/2025 1 Floating — LIBOR Floating — 4.274%++ ) — ) 11/1/2010 11/1/2025 5 Floating — LIBOR Floating — 4.103%++ ) — ) 11/12/2010 11/12/2025 1 Floating — LIBOR Floating — 4.28%++ — 11/15/2010 11/15/2025 5 Floating — LIBOR Floating — 4.586%++ ) — ) 11/16/2010 11/16/2025 1 Floating — LIBOR Floating — 4.59%++ — 11/19/2010 11/19/2025 5 Floating — LIBOR Floating — 4.795%++ ) — ) 11/23/2010 11/23/2025 1 Floating — LIBOR Floating — 4.853%++ — Total net unrealized appreciation ++These interest rate swaps are shown at their current rate as of October 31, 2011. At October 31, 2011, open total return swap contracts were as follows: Effective/ Expiration Date Notional Amount ($) Fixed Cash Flows Paid Reference Entity Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation/ (Depreciation) ($) 4/26/2011 4/26/2012 4 % BNP Paribas BPSTAR Enhanced Momentum Index ) — ) 6/9/2010 6/1/2012 6 % Citi Global Interest Rate Strategy Index ) — ) Total unrealized depreciation ) Counterparties: 1Morgan Stanley 2JPMorgan Chase Securities, Inc. 3Bank of America 4BNP Paribas 5Barclays Bank PLC 6Citigroup, Inc. LIBOR: London Interbank Offered Rate For information on the Fund's policy and additional disclosures regarding futures contracts, credit default swap contracts, interest rate swap contracts and total return swap contracts, please refer to the Derivatives section of Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (h) Corporate Bonds $
